DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weissflog (DE 4223091 C1) in view of Stucki et al. (U.S. Pat. 6,358,382).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Weissflog teaches 	a target assembly (Fig. 1) for PVD processes comprising: a target ( Fig. 1 – item 3) for operation in an arc or sputtering plasma (Page 4 Translation), and a target holding device (Fig. 1), wherein the target (Fig. 1 – item 3) comprises a first bayonet lock (Fig. 1 – item 2) and the target holding device (Fig. 1) comprises a counter body (Fig. 1) for the first bayonet lock (Fig. 1 – item 2) of the target (Fig. 1 – item 3), wherein the target (Fig. 1 – item 3) further comprises:
a target front side (Fig. 1 – item 3) to be exposed to the arc or sputtering plasma during operation which exhibits a first outer diameter D1 being a largest diameter of the target corresponding to a first portion of the target (See Fig. 1 – annotated), and
a second inner diameter D2 corresponding to a second portion of the target being smaller than D1 (See Fig. 1 – annotated), and
a target backside designed to be in contact with the cooling means (Fig. 1 – item 5), and
at least two target protrusions in a third portion of the target, which protrude along a circumference of the target body over the inner diameter D2 in a radial direction but do not protrude over the outer diameter D1 (Fig. 1 – annotated), the target protrusions thereby form a first part of the first bayonet lock (Fig. 1 – item 2), and the target holding device further comprises: at least two of inner protrusions, wherein the inner protrusions form the counter body for the first bayonet lock (Fig. 1 – 2) of the target protrusions.

    PNG
    media_image1.png
    603
    666
    media_image1.png
    Greyscale

	The difference between Weissflog and claim 1 is that a second bayonet lock for engaging the target assembly in a cooling means of a deposition chamber is not discussed (Claim 1), and at least two sets of outer and inner protrusions the outer protrusions form the second bayonet lock for locking the target in the deposition chamber is not discussed (Claim 1).
	Regarding a second bayonet lock for engaging the target assembly in a cooling means of a deposition chamber (Claim 1), Stucki et al. teach a bayonet lock for engaging a target assembly in a cooling means of a deposition chamber.  (Column 1 lines 56-67; Column 2 lines 1-40)



    PNG
    media_image2.png
    662
    1057
    media_image2.png
    Greyscale

DEPENDENT CLAIM 2:
	Regarding claim 2, Weissflog teaches wherein a thickness of the target protrusion in an axial direction, which is a target thickness direction is between 15% and 85% of the initial target thickness.  (Fig. 1)

    PNG
    media_image3.png
    579
    764
    media_image3.png
    Greyscale

DEPENDENT CLAIM 3:
	Regarding claim 3, Weissflog teach wherein the target exhibits a recess in the radial direction with a recess depth dr, expressed by half of a difference between the outer target diameter D1 and the inner diameter D2 is in the range of 2 to 7.5% of D1.  (See Fig. 1)

    PNG
    media_image4.png
    232
    615
    media_image4.png
    Greyscale



DEPENDENT CLAIM 4:
	Regarding claim 4, Weissflog teach wherein the target exhibits a target nose with a thickness tn, in the range of 60% to 150% of dr.  (See Fig. 1)

    PNG
    media_image5.png
    247
    617
    media_image5.png
    Greyscale

DEPENDENT CLAIM 5:
	Regarding claim 5, The combination of references suggest wherein a number of the inner protrusions of the target holding is equal to a number of the outer protrusions.  (See Annotated Figure)

    PNG
    media_image6.png
    359
    699
    media_image6.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Weissflog by utilizing the features of Stucki et al. because it allows for retaining the target.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weissflog in view of Stucki et al. as applied to claims 1-6 above, and further in view of Schwendener (U.S. Pat. 5,676,810).
DEPENDENT CLAIM 7:
	The difference not yet discussed is wherein the target and the target holding device comprise at least two target grooves in the target and at least two holder grooves in the target holding device as an uptake for a locking device.
	Regarding claim 7, Schwendener teach wherein the target and the target holding device comprise at least two target grooves in the target and at least two holder grooves in the target holding device as an uptake for a locking device.  (Figs. 1-3; Column 3 lines 23-65)

    PNG
    media_image7.png
    629
    1119
    media_image7.png
    Greyscale

Modifying the primary reference with Schwendener prevents rotation of the target.
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the target assembly comprises the locking device for locking the target with the target holding device against unintentional counter-rotation.
	Regarding claim 8, Schwendener teach the target assembly comprises the locking device for locking the target with the target holding device against unintentional counter-rotation.  (Discussed above for locking)
DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the target locking device exhibits fixation ears.
	Regarding claim 9, Schwendener teach fixation ears.  (See annotated Figures above)
The motivation for utilizing the features of Schwendener is that it allows for holding the target rigidly in position.  (Column 2 line 2)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Schwendener because it allows for holding the target rigidly in position.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissflog in view of Stucki et al. and further in view of Schwendener as applied to claims 1-9 above, and further in view of Fielder et al. (U.S. Pat. 4,820,397).
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the target holding device exhibits a circumferential notch along an inner side of the target holding device as an uptake for a spring.



    PNG
    media_image8.png
    306
    668
    media_image8.png
    Greyscale

DEPENDENT CLAIM 11:
	The different not yet discussed is wherein the target assembly comprises the spring as a lock against unintentional disassembly of the target assembly.
	Regarding claim 11, the spring prevents disassembly of the target in Fielder et al.
	The motivation for utilizing the features of Fielder et al. is that it allows for holding the sputtering target in place.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Fielder et al. because it allows for holding the sputtering target in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 27, 2021